

117 HR 4117 IH: To establish the National Commission on Domestic Terrorist Attacks on the United States by Antifa, and for other purposes.
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4117IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Bacon (for himself, Mr. Tony Gonzales of Texas, Mr. Joyce of Ohio, Ms. Salazar, Mr. Taylor, Mr. Rodney Davis of Illinois, and Ms. Mace) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish the National Commission on Domestic Terrorist Attacks on the United States by Antifa, and for other purposes.1.Establishment of commissionThere is established the National Commission on Domestic Terrorist Attacks on the United States by Antifa (in this Act referred to as the Commission).2.Purposes The purposes of the Commission are to—(1)examine and report upon the facts and causes relating to the involvement of Antifa in the 2020 riots, including the costly and deadly riots in—(A)Minneapolis, Minnesota;(B)Rochester, New York;(C)Los Angeles, California;(D)Washington, DC; (E)Miami, Florida;(F)Portland, Oregon;(G)Seattle, Washington;(H)Atlanta, Georgia;(I)Chicago, Illinois; and(J)Philadelphia, Pennsylvania;(2)ascertain, evaluate, and report on the evidence developed by all relevant governmental agencies regarding the facts and circumstances surrounding the involvement of Antifa in the 2020 riots; (3)make a full and complete accounting of the circumstances surrounding involvement of Antifa in the 2020 riots, and the extent of the United States preparedness for, and response to, such riots and the Antifa organization; and (4)investigate and report to the President and Congress on its findings, conclusions, and recommendations for corrective measures that can be taken to prevent further attacks and violent riots perpetrated by Antifa.3.COMPOSITION OF THE COMMISSION(a)MembersSubject to the requirements of subsection (b), the Commission shall be composed of 10 members, of whom—(1)3 members shall be appointed by the majority leader of the Senate; (2)2 members shall be appointed by the Speaker of the House of Representatives; (3)3 members shall be appointed by the minority leader of the Senate; and (4)2 members shall be appointed by the minority leader of the House of Representatives. (b)Qualifications(1)Political party affiliationNot more than 5 members of the Commission shall be from the same political party. (2)Nongovernmental appointeesNo member of the Commission shall be an officer or employee of the Federal Government or any State or local government, or a Member of Congress. (3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, law enforcement, the armed services, legal practice, public administration, intelligence gathering, commerce, including domestic terrorism, and foreign affairs. (c)Chairperson; Vice Chairperson(1)In generalSubject to the requirement of paragraph (2), the Chairperson and Vice Chairperson of the Commission shall be elected by the members. (2)Political party affiliationThe Chairperson and Vice Chairperson shall not be from the same political party.(d)Initial MeetingIf 60 days after the date of enactment of this Act, 6 or more members of the Commission have been appointed, those members who have been appointed may meet and, if necessary, select a temporary Chairperson and Vice Chairperson, who may begin the operations of the Commission, including the hiring of staff. (e)Quorum; VacanciesAfter its initial meeting, the Commission shall meet upon the call of the Chairperson or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.4.Functions of the commission(a)In GeneralThe functions of the Commission are to—(1)investigate the relevant facts and circumstances relating to the involvement of Antifa in the 2020 riots, including any relevant legislation, Executive order, regulation, plan, policy, practice, or procedure; (2)identify, review, and evaluate the lessons learned from such riots, regarding the structure, coordination, management policies, and procedures of the Federal Government, and, if appropriate, State and local governments and nongovernmental entities, relative to detecting, preventing, and responding to Antifa; and (3)submit to the President and Congress such reports as are required by this Act containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules, and regulations. (b)Scope of InvestigationFor purposes of subsection (a)(1), the term facts and circumstances includes facts and circumstances relating to—(1)intelligence agencies; (2)law enforcement agencies;(3)diplomacy; (4)immigration, nonimmigrant visas, and border control; (5)the flow of assets to terrorist organizations, including Antifa; and (6)other areas of the public and private sectors determined relevant by the Commission for its inquiry.5.Power of the Commission(a)Hearings and EvidenceThe Commission may, for purposes of carrying out this Act—(1)hold hearings, sit and act at times and places, take testimony, receive evidence, and administer oaths; and(2)require, by subpoena or otherwise, the attendance and testimony of witnesses and the production of books, records, correspondence, memoranda, papers, and documents. (b)Subpoenas(1)ServiceSubpoenas issued under subsection (a)(2) may be served by any person designated by the Commission. (2)Enforcement(A)In generalIn the case of contumacy or failure to obey a subpoena issued under subsection (a)(2), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. (B)Additional enforcementSections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194) shall apply in the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section. (c)Closed MeetingsNotwithstanding any other provision of law which would require meetings of the Commission to be open to the public, any portion of a meeting of the Commission may be closed to the public if the President determines that such portion is likely to disclose matters that could endanger national security. (d)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act. (e)Information from Federal agenciesThe Commission may secure directly from any department, agency, or instrumentality of the United States any information related to any inquiry of the Commission conducted under this Act. Each such department, agency, or instrumentality shall, to the extent authorized by law, furnish such information directly to the Commission upon request. (f)Assistance From Federal Agencies(1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission's functions. (2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States are authorized to provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law. (g)GiftsThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, accept, use, and dispose of gifts or donations of services or property. (h)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. (i)Powers of Subcommittees, Members, and AgentsAny subcommittee, member, or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.6.Staff of the Commission(a)DirectorThe Commission shall have a Director who shall be appointed by the Chairperson and the Vice Chairperson, acting jointly. (b)StaffThe Chairperson, in consultation with the Vice Chairperson, may appoint additional personnel as may be necessary to enable the Commission to carry out its functions. (c)Applicability of Certain Civil Service LawsThe Director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. Any individual appointed under subsection (a) or (b) shall be treated as an employee for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. (d)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. (e)Consultant ServicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.7.Compensation and travel expenses(a)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission. (b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.8.Security clearances for commission members and staffThe appropriate executive departments and agencies shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances in a manner consistent with existing procedures and requirements, except that no person shall be provided with access to classified information under this section who would not otherwise qualify for such security clearance.9.Reports of the commission; termination(a)Initial reportNot later than 1 year after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress an initial report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. (b)Final reportNot later than 6 months after the submission of the initial report of the Commission, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. (c)Termination(1)In generalThe Commission, and all the authorities of this Act, shall terminate 60 days after the date on which the final report is submitted under subsection (b). (2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the second report.10.Authorization of appropriations There are authorized to be appropriated to the Commission to carry out this Act $3,000,000, to remain available until expended.